DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “moving component”, the “first metal needle [abutting] the first proximity sensor”, the “second metal needle [abutting] against the second proximity sensor”, and the “driving unit” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The claimed “moving component” and “driving unit” should be should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies.
Claim Objections
Claims 6-10 are objected to because of the following informalities:
Claims 6-10 are grammatically incorrect. For example, claim 6 recites, inter alia, “when the moving component reaches the end of the upper stroke, abutting […], and when the moving component moves in the direction towards the end of the lower stroke, operating […], driving […], keeping […], and when the moving component reaches the end of the lower stroke, abutting […]” This is like saying “when A, B, C, and D.” The reader is left with the question, “when A, B, C and D” happen, then what occurs? One possibility of correcting the grammar could be, in part, for example, “when the moving component reaches the end of the upper stroke, the first needle abuts against the proximity switch […]”, and similar changes. Another potential correction to the grammar could be, in part, for example, “when the moving component reaches the end of the upper stroke, the moving part abuts the first needle against the proximity switch […]”, and similar changes.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “moving component” in claims 1 and 6-10, and “driving unit” in claims 6-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue,” as outlined in MPEP 2164.01(a) These Wand factors include, but are not limited to:
(A) The breadth of the claims;
The claims claim, inter alia,  “when a moving component moves to an end of an upper stroke, the first needle abuts the first proximity switch; and when the movable component moves to an end of a lower stroke, the second metal needle abuts against the second proximity switch”.
(B) The nature of the invention;
The specification discloses the device is usable in the field of electric jacks and electric support legs as used on vehicles (para. [0003]). The specification discloses the invention uses, inter alia, film wound on a reel, and metal needles used in conjunction with proximity switches.
(C) The state of the prior art;
The state of the art, as discussed in the specification, pertains to screw-nut devices (para. [0005]). The use of film wound on a reel not common in the electric jack or electric support leg art. Proximity sensors which can sense metallic parts are known in the art, but the use of proximity sensors with metal needles used with film wound on a reel is not common in the electric jack or electric support leg art.
(D) The level of one of ordinary skill;
A person having ordinary skill in the art has knowledge of screw-nut devices which can be used for lifting. A person of ordinary skill in the art is not familiar with the use of film wound on reel, nor with films wound on reels with metal needles used with proximity sensors, in conjunction with electric jacks or electric support legs. While proximity sensors which sense metallic parts (such as Hall effect sensors) in general are known to a person having ordinary skill in the art, the specific use of metal needles in combination of proximity sensors and film on reels to be used in an electric jack or electric support leg is not known to a person having ordinary skill in the art.
 (F) The amount of direction provided by the inventor;
The claims claim a “moving component”. While the specification does repeat the term “moving component”, and the specification does identify using various reference numbers parts in the drawings, the specification notably does not provide any reference numbers to identify the claimed “moving component” in the drawings, and it appears that the moving component is not even shown in the drawings much less not identified. As to clues as what the moving component is, the specification only 


 (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
There are several outstanding questions left for a person of ordinary skill in the art to answer after taking into account the amount of guidance provided by the inventor. Where does the claimed moving component get positioned in relation to the rest of the claimed invention? Does the shape of the moving component matter, and if so, what shape is necessary? How would the claimed invention interact with either an electric jack or electric support leg? Can it be used in any electric jack or any electric support leg, or does an electric jack or electric support leg need to have particular structure in order to be used in conjunction with the claimed device?
In light of the outstanding questions a person of ordinary skill in the art would need to answer thru experimentation to make and use the invention, the specification and drawings are insufficient to enable a person skilled in the art to practice the claimed invention with only a reasonable degree of experimentation. The amount of experimentation required to make and use the invention is undue.
Conclusion of Wands Factors
In light of the above discussion of Wands factors, the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
 (The Examiner suggests, to help overcome this lack of enablement rejection, that the Applicant consider as part of that effort filing additional or replacement drawings which show the” moving component” (and identifying the moving component in the drawings via reference number(s) in the specification),  which show the needles (9, 10) being moved to abut the proximity sensors (11, 12) , which show the device in different stages of the film being wound, and which show the device in relation to an electric jack or electric support leg, while taking care not to add any new matter.)
(The Examiner notes that what the claimed “film” is made from is not disclosed. This particular matter at this time has not been deemed to rise to the level of lack of enablement, unlike the issues discussed above. The Examiner notes that the term “film” appears to encompass broadly structures or materials such as a belt (e.g. a rubber belt, etc) or other similarly flat, relatively thin, relatively not wide but long materials capable of being rolled up and unrolled. If the Examiner is mistaken, and the Applicant has another or more specific meaning for the term “film”, the Applicant is advised to remedy that issue, while being careful not to add new matter.)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim limitations “moving component” and “driving unit invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure which performs the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
The interaction between the various components such that “when a moving component moves to an end of an upper stroke, the first metal needle (9) abuts the first proximity 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412.  The examiner can normally be reached on Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY T PRATHER/               Examiner, Art Unit 3658  

/THOMAS A MORRISON/               Primary Examiner, Art Unit 3658